Exhibit 10.1

 

EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”) is made as of the
20th day of April, 2004 between Gerard T. Nocera (“Executive”) and SL Green
Realty Corp., a Maryland corporation with its principal place of business at 420
Lexington Avenue, New York, New York 10170 (the “Employer”), and amends in its
entirety and completely restates that certain employment agreement between
Executive and the Employer dated as of September 30, 1998.

 

1.                                       Term.  The term of this Agreement shall
commence on May 1, 2004 and shall continue for a period of two years from the
commencement date, unless earlier terminated as provided in Section 6 below,
shall terminate on the second anniversary of the date of this Agreement (the
“Original Term”); provided, however, that Sections 4 and 8 (and any enforcement
or other procedural provisions hereof affecting Sections 4 and 8) hereof shall
survive the termination of this Agreement as provided therein.  The Original
Term may be extended for such period or periods, if any, as may be mutually
agreed to in writing by Executive and the Employer (each a “Renewal Term”).  If
either party intends not to extend the Original Term, such party will give the
other party at least six months’ written notice of such intention.  If either
party gives such notice with less than six months remaining in the Original
Term, the term of this Agreement shall be extended until the date which is six
months after the date on which the notice is given.  The period of Executive’s
employment hereunder consisting of the Original Term and all Renewal Terms (and
any period of extension under the foregoing sentence), if any, is herein
referred to as the “Employment Period.”

 

2.                                       Employment and Duties.

 

(a)                                  Duties.  During the Employment Period,
Executive shall be employed in the business of the Employer and its affiliates. 
Executive shall serve the Employer as a senior corporate executive and shall
have the title of Chief Operating Officer of the Employer.  Executive will
report to the Chief Executive Officer of the Employer.  Executive shall be
responsible for overseeing the directors of leasing, management and construction
of real estate of the Employer, assisting the finance department in budget
preparation, compliance and monitoring, cultivating relationships with new and
existing tenants, managing the redevelopment of real estate assets of the
Employer, supervising corporate advertising and human resources personnel, and
assisting and, as may be requested, participating in communications to the
Employer’s shareholders and industry analysts.  Executive’s duties and authority
shall be as further set forth in the By-laws of the Employer and as otherwise
established from time to time by the Board of Directors of the Employer (the
“Board”) and the Chief Executive Officer of the Employer, but in all events such
duties shall be commensurate with his position as Chief Operating Officer of the
Employer.

 

(b)                                 Best Efforts.  Executive agrees to his
employment as described in this Section 2 and agrees to devote substantially all
of his business time and efforts to the performance of his duties under this
Agreement, except as otherwise approved by the Board; provided, however, that
nothing herein shall be interpreted to preclude Executive, so long as there is
no material interference with his duties hereunder, from (i) participating as an
officer or director of, or advisor to, any charitable or other tax exempt
organization or otherwise engaging in charitable, fraternal or trade group
activities; (ii) investing and managing his assets as a passive investor in

 

--------------------------------------------------------------------------------


 

other entities or business ventures; provided that he performs no management or
similar role (or, in the case of investments other than real estate investments,
he performs a management role comparable to the role that a significant limited
partner would have, but performs no day-to-day management or similar role) with
respect to such entities or ventures and such investment does not violate
Section 8 hereof; and provided, further, that, in any case in which another
party involved in the investment has a material business relationship with the
Employer, Executive shall give prior written notice thereof to the Board; or
(iii) serving as a member of the Board of Directors of a for-profit corporation
with the approval of the Chief Executive Officer of the Employer.

 

(c)                                  Travel.  In performing his duties
hereunder, Executive shall be available for all reasonable travel as the needs
of the Employer’s business may require.  Executive shall be based in, or within
25 miles of, Manhattan.

 

3.                                       Compensation and Benefits.  In
consideration of Executive’s services hereunder, the Employer shall compensate
Executive as provided in this Agreement.

 

(a)                                  Base Salary.  The Employer shall pay
Executive an aggregate minimum annual salary at the rate of $325,000 per annum
during the Employment Period (“Base Salary”).  Base Salary shall be payable
bi-weekly in accordance with the Employer’s normal business practices and shall
be reviewed by the Board or Compensation Committee at least annually.

 

(b)                                 Incentive Compensation/Bonuses.  In addition
to Base Salary, during the Employment Period, Executive shall be eligible for
and shall receive such discretionary annual bonuses as the Board, in its sole
discretion, may deem appropriate to reward Executive for job performance;
provided, however, that Executive’s annual performance bonus shall not be less
than $150,000.  In addition, Executive shall be eligible to participate in any
other bonus or incentive compensation plans in effect with respect to senior
executive officers of the Employer, as the Board, in its sole discretion, may
deem appropriate to reward Executive for job performance.  Executive shall be
eligible to participate in the SL Green Realty Corp. 2003 Long-Term
Outperformance Compensation Program, as amended December 2003 (the
“Outperformance Plan”), subject to the terms and conditions as set forth in the
Employer’s Outperformance Plan.  It is expressly understood that, with respect
to awards under the Outperformance Plan, the provisions of the Outperformance
Plan, as amended from time to time, and not the provisions of this Agreement,
shall govern in accordance with their terms, except with respect to the 12
months of vesting credit provided for under the third sentence of
Section 7(a)(iii).  If the term of this Agreement is extended under the
penultimate sentence of Section 1, and Executive’s employment terminates as of
the expiration of the term as so extended, then (i) upon such termination of
employment, Executive shall receive (without duplication) an amount equal to (A)
$150,000 multiplied by (B) a fraction (x) the numerator of which is the number
of days in the fiscal year of termination during which Executive was employed
and (y) the denominator of which is 365, and (ii) no other bonus-related amounts
shall be payable under this Section 3(b) for the fiscal year of termination.

 

(c)                                  Expenses.  Executive shall be reimbursed
for all reasonable business related expenses incurred by Executive at the
request of or on behalf of the Employer, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Employer.  Any expenses incurred during the Employment Period
but not

 

2

--------------------------------------------------------------------------------


 

reimbursed by the Employer by the end of the Employment Period, shall remain the
obligation of the Employer to so reimburse Executive.

 

(d)                                 Health and Welfare Benefit Plans.  During
the Employment Period, Executive and Executive’s immediate family shall be
entitled to participate in such health and welfare benefit plans as the Employer
shall maintain from time to time for the benefit of senior executive officers of
the Employer and their families, on the terms and subject to the conditions set
forth in such plan.  Nothing in this Section shall limit the Employer’s right to
change or modify or terminate any benefit plan or program as it sees fit from
time to time in the normal course of business so long as it does so for all
senior executives of the Employer.

 

(e)                                  Vacations.  Executive shall be entitled to
paid vacations in accordance with the then regular procedures of the Employer
governing senior executive officers.

 

(f)                                    Other Benefits.  During the Employment
Period, the Employer shall provide to Executive such other benefits, as
generally made available to other senior executives of the Employer (other than
life insurance and other death benefits and other than long-term disability
coverage).

 

4.                                       Indemnification and Liability
Insurance.  The Employer agrees to indemnify Executive to the extent permitted
by applicable law, as the same exists and may hereafter be amended, from and
against any and all losses, damages, claims, liabilities and expenses asserted
against, or incurred or suffered by, Executive (including the costs and expenses
of legal counsel retained by the Employer to defend Executive and judgments,
fines and amounts paid in settlement actually and reasonably incurred by or
imposed on such indemnified party) with respect to any action, suit or
proceeding, whether civil, criminal administrative or investigative (a
“Proceeding”) in which Executive is made a party or threatened to be made a
party, either with regard to his entering into this Agreement with the Employer
or in his capacity as an officer or director, or former officer or director, of
the Employer or any affiliate thereof for which he may serve in such capacity. 
The Employer also agrees to secure and maintain officers and directors liability
insurance providing coverage for Executive. The provisions of this Section 4
shall remain in effect after this Agreement is terminated irrespective of the
reasons for termination.

 

5.                                       Employer’s Policies.  Executive agrees
to observe and comply with the reasonable rules and regulations of the Employer
as adopted by the Board from time to time regarding the performance of his
duties and to carry out and perform orders, directions and policies communicated
to him from time to time by the Board, so long as same are otherwise consistent
with this Agreement.

 

6.                                       Termination.  Executive’s employment
hereunder may be terminated under the following circumstances:

 

(a)                                  Termination by the Employer.

 

(i)                                     Death.  Executive’s employment hereunder
shall terminate upon his death.

 

(ii)                                  Disability.  If, as a result of
Executive’s incapacity due to physical or mental illness or disability,
Executive shall have been incapable of performing his duties hereunder even with
a reasonable accommodation on a full-time basis for the entire period of four
consecutive months or any 120 days in a 180-day period, and within 30

 

3

--------------------------------------------------------------------------------


 

days after written Notice of Termination (as defined in Section 6(d)) is given
he shall not have returned to the performance of his duties hereunder on a
full-time basis, the Employer may terminate Executive’s employment hereunder.

 

(iii)                               Cause.  The Employer may terminate
Executive’s employment hereunder for Cause.  For purposes of this Agreement,
“Cause” shall mean:  (i) Executive’s engaging in conduct which is a felony; (ii)
Executive’s engaging in conduct constituting a material breach of fiduciary
duty, gross negligence or willful and material misconduct, material fraud or
willful and material misrepresentation; (iii) Executive’s material breach of any
of his obligations under Section 8(a) through 8(e) of this Agreement; or (iv)
Executive’s failure to competently perform his duties  after receiving notice
from the Employer specifically identifying the manner in which Executive has
failed to perform (it being understood that, for this purpose, the manner and
level of Executive’s performance shall not be determined based on the financial
performance (including without limitation the performance of the stock) of the
Employer).

 

(iv)                              Without Cause.  Executive’s employment
hereunder may be terminated by the Employer at any time with or without Cause
(as defined in Section 6(a)(iii) above), by a majority vote of all of the
members of the Board upon written notice to Executive, subject only to the
severance provisions specifically set forth in Section 7.

 

(b)                                 Termination by Executive.

 

(i)                                     Disability.  Executive may terminate his
employment hereunder for Disability within the meaning of Section 6(a)(ii)
above.

 

(ii)                                  With Good Reason.  Executive’s employment
hereunder may be terminated by Executive with Good Reason effective immediately
by written notice to the Board.  For purposes of this Agreement, with “Good
Reason” shall mean, without Executive’s prior written consent, (i) a failure by
the Employer to pay compensation in accordance with the provisions of Section 3,
which failure has not been cured within 14 days after the notice of the failure
(specifying the same) has been given by Executive to the Employer; or (ii) a
material breach by the Employer of any other provision of this Agreement which
has not been cured within 30 days after notice of noncompliance (specifying the
nature of the noncompliance) has been given by Executive to the Employer.  On
and after the occurrence of a Change-in-Control (as defined in Section 6(c)
below), “Good Reason” shall also include, in addition to the foregoing:

 

(A)                              a change in duties, responsibilities, status or
positions with the Employer that does not represent a promotion from or
maintaining of Executive’s duties, responsibilities, status or positions as in
effect immediately prior to the Change-in-Control, or any removal of Executive
from or any failure to reappoint or reelect Executive to such positions, except
in connection with the termination of Executive’s employment for Cause,
disability, retirement or death;

 

(B)                                a reduction by the Employer in Executive’s
Base Salary or bonus compensation as in effect immediately prior to the
Change-in-Control;

 

4

--------------------------------------------------------------------------------


 

(C)                                the failure by the Employer to continue in
effect any of the benefit plans including, but not limited to ongoing stock
option and equity awards, in which Executive is participating at the time of the
Change-in-Control of the Employer (unless Executive is permitted to participate
in any substitute benefit plan with substantially the same terms and to the same
extent and with the same rights as Executive had with respect to the benefit
plan that is discontinued) other than as a result of the normal expiration of
any such benefit plan in accordance with its terms as in effect at the time of
the Change-in-Control, or the taking of any action, or the failure to act, by
the Employer which would adversely affect Executive’s continued participation in
any of such benefit plans on at least as favorable a basis to Executive as was
the case on the date of the Change-in-Control or which would materially reduce
Executive’s benefits in the future under any of such benefit plans or deprive
Executive of any material benefits enjoyed by Executive at the time of the
Change-in-Control; provided, however, that any such action or inaction on the
part of the Employer, including any modification, cancellation or termination of
any benefits plan, undertaken in order to maintain such plan in compliance with
any federal, state or local law or regulation governing benefits plans,
including, but not limited to, the Employment Retirement Income Security Act of
1974, shall not constitute Good Reason for the purposes of this Agreement;

 

(D)                               the Employer’s requiring Executive to be based
in an office located more than 25 miles from Manhattan, except for required
travel relating to the Employer’s business to an extent substantially consistent
with the business travel obligations which Executive undertook on behalf of the
Employer prior to the Change-in-Control; and

 

(E)                                 the failure by the Employer to obtain from
any successor to the Employer an agreement to be bound by this Agreement
pursuant to Section 16 hereof, which has not been cured within 30 days after the
notice of the failure (specifying the same) has been given by Executive to the
Employer.

 

(iii)                               Without Good Reason.  Executive shall have
the right to terminate his employment hereunder without Good Reason, subject to
the terms and conditions of this Agreement.

 

(c)                                  Definitions.  The following terms shall be
defined as set forth below.

 

(i)                                     A “Change-in-Control” shall be deemed to
have occurred if:

 

(A)                              any Person, together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Securities
Exchange Act of 1934 (the “Exchange Act”)) of such Person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Employer or SL Green
Operating Partnership, L.P. (the “OP”) representing 25% or more of either
(1) the combined voting power of the Employer’s and/or OP’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) or (2) the then outstanding shares

 

5

--------------------------------------------------------------------------------


 

of all classes of stock of the Employer or OP (in either such case other than as
a result of the acquisition of securities directly from the Employer or OP); or

 

(B)                                the members of the Board at the beginning of
any consecutive 24-calendar-month period commencing on or after the date hereof
(the “Incumbent Directors”) cease for any reason other than due to death to
constitute at least a majority of the members of the Board; provided that any
director whose election, or nomination for election by the Employer’s
stockholders, was approved by a vote of at least a majority of the members of
the Board then still in office who were members of the Board at the beginning of
such 24-calendar-month period, shall be deemed to be an Incumbent Director; or

 

(C)                                the stockholders of the Employer shall
approve (1) any consolidation or merger of the Employer or any subsidiary where
the stockholders of the Employer, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing in the aggregate at least 50% of the voting
shares of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), (2) any sale, lease,
exchange or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Employer, if the shareholders of the Employer and
unitholders of the OP taken as a whole and considered as one class immediately
before such transaction own, immediately after consummation of such transaction,
equity securities and partnership units possessing less than 50% percent of the
surviving or acquiring company and partnership taken as a whole or (3) any plan
or proposal for the liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Employer which, by reducing the number of
shares of stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of stock of the Employer beneficially owned by
any Person to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to 25% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any Person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional stock of the Employer or other Voting Securities (other
than pursuant to a share split, stock dividend, or similar transaction), then a
“Change-in-Control” shall be deemed to have occurred for purposes of the
foregoing clause (A).

 

(ii)                                  “Person” shall have the meaning used in
Sections 13(d) and 14(d) of the Exchange Act; provided however, that the term
“Person” shall not include (A) Stephen L. Green, (B) Executive or (C) the
Employer, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan of the Employer or any
of its subsidiaries.  In addition, no Change-in-Control shall be

 

6

--------------------------------------------------------------------------------


 

deemed to have occurred under clause (i)(A) above by virtue of a “group” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) becoming a
beneficial owner as described in such clause, if any individual or entity
described in clause (A), (B) or (C) of the foregoing sentence is a member of
such group.

 

(d)                                 Notice of Termination.  Any termination of
Executive’s employment by the Employer or by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto in accordance with Section 12 of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and, as
applicable, shall set forth in reasonable detail the fact and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.

 

7.                                       Compensation Upon Termination.

 

(a)                                  Termination By Employer Without Cause or By
Executive With Good Reason.  If (i) Executive is terminated by the Employer
without Cause pursuant to Section 6(a)(iv) above, or (ii) Executive shall
terminate his employment hereunder with Good Reason pursuant to
Section (6)(b)(ii) above, then the Employment Period shall terminate as of the
effective date set forth in the written notice of such termination (the
“Termination Date”) and Executive shall be entitled to the following payment and
benefits:

 

(i)                                     Executive shall receive any earned and
accrued but unpaid Base Salary on the Termination Date, and any earned and
accrued but unpaid incentive compensation and bonuses payable at such times as
would have applied without regard to such termination.

 

(ii)                                  The Employer shall continue to pay
Executive’s Base Salary (at the rate in effect on the date of his termination)
and annual performance bonus (based on the amount paid for the immediately
preceding year or, if the termination takes place prior to a bonus having been
previously so paid, the sum of $150,000) for the remaining term of the
Employment Period after the date of Executive’s termination, on the same
periodic payment dates as payment would have been made to Executive had the
Employment Period not been terminated for the remaining term of the Employment
Period after the date of Executive’s termination; provided, however, that if
such termination occurs upon or following a Change-in-Control, the Employer
shall continue to pay Executive’s Base Salary (at the rate in effect on the date
of his termination) and annual performance bonus (based on the highest amount
paid for the two preceding years or, if the termination takes place prior to a
bonus having been previously so paid, the sum of $150,000) for the greater of 12
months or the remaining term of the Employment Period after the date of
Executive’s termination, on such periodic payment dates.

 

(iii)                               Executive shall continue to receive all
benefits described in Section 3(f) existing on the date of termination for the
remaining term of the Employment Period, subject to the terms and conditions
upon which such benefits may be offered to continuing senior executives from
time to time.  For purposes of the application of such benefits, Executive shall
be treated as if he had remained in the employ of the Employer with a Base
Salary at the rate in effect on the date of termination.  For purposes of
vesting

 

7

--------------------------------------------------------------------------------


 

under the Employer’s Outperformance Plan, without limiting any other rights that
Executive may have under the Employer’s Outperformance Plan, Executive shall be
treated as if he had remained in the employ of the Employer for 12 months after
the date of termination.  Notwithstanding the foregoing, (A) nothing in this
Section 7(a)(iii) shall restrict the ability of the Employer to amend or
terminate the plans and programs governing the benefits described in
Section 3(f) from time to time in its sole discretion, and (B) the Employer
shall in no event be required to provide any benefits otherwise required by this
Section 7(a)(iii) after such time as Executive becomes entitled to receive
benefits of the same type from another employer or recipient of Executive’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements).

 

(iv)                              Any unvested shares of restricted stock (i.e.,
shares then still subject to restrictions under the applicable award agreement)
granted to Executive by the Employer shall become vested (i.e., free from such
restrictions) (for the avoidance of doubt, the foregoing provision of this
sentence shall not refer to grants under the Employer’s Outperformance Plan,
which shall apply in accordance with its terms as in effect from time to time),
and any unexerciseable or unvested stock options granted to Executive by the
Employer shall become vested and exercisable on the date of Executive’s
termination.  Any unexercised stock options granted to Executive by the Employer
shall remain exercisable until the second January 2 to follow the Termination
Date or, if earlier, the expiration of the initial applicable term stated at the
time of the grant.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(a), the Employer shall have no further obligations hereunder following
such termination.

 

(b)                                 Termination By the Employer For Cause or By
Executive Without Good Reason.  If (i) Executive is terminated by the Employer
for Cause pursuant to Section 6(a)(iii) above, or (ii) Executive voluntarily
terminates his employment hereunder without Good Reason pursuant to
Section 6(b)(ii) above, then the Employment Period shall terminate as of the
effective date set forth in the written notice of such termination (the
“Termination Date”) and Executive shall be entitled to receive his earned and
accrued but unpaid Base Salary at the rate then in effect until the Termination
Date. In addition, in such event, Executive shall be entitled (i) to receive any
earned and accrued but unpaid incentive compensation or bonuses, payable at such
times as would have applied without regard to such termination, except that,
notwithstanding the foregoing, no amounts shall be payable under this clause (i)
in the case of a termination by the Employer for Cause under clause (i) or (ii)
of Section 6(a)(iii) (for the avoidance of doubt, the foregoing provisions of
this clause (i) shall not refer to grants under the Employer’s Outperformance
Plan, which shall apply in accordance with its terms as in effect from time to
time), (ii) to exercise any options which have vested as of the termination of
Executive’s employment and are exercisable to the extent provided by and
otherwise in accordance with the terms of the applicable option grant agreement
or plan, and (iii) to retain any restricted shares of the Employer’s stock which
have vested as of the termination of Executive’s employment.  Other than as may
be provided under Section 4 or as expressly provided in this Section 7(b), the
Employer shall have no further obligations hereunder following such termination.

 

(c)                                  Termination by Reason of Death.     If
Executive’s employment terminates due to his death, the Employer shall pay
Executive’s Base Salary plus any applicable pro rata portion of

 

8

--------------------------------------------------------------------------------


 

the annual performance bonus described in Section 3(b) above for a period of six
months from the date of his death, or such longer period as the Board may
determine, to Executive’s estate or to a beneficiary designated by Executive in
writing prior to his death.  In the case of such a termination, (i) Executive
shall be credited with six months after termination under any provisions
governing restricted stock or options relating to the vesting or initial
exercisability thereof, and (ii) if such six months of credit would fall within
a vesting period, a pro rata portion of the unvested shares of restricted stock
granted to Executive that otherwise would have become vested upon the conclusion
of such vesting period shall become vested on the date of Executive’s
termination due to his death, and a pro rata portion of the unexercisable stock
options granted to Executive that otherwise would have become exercisable upon
the conclusion of such vesting period shall become exercisable on the date of
Executive’s termination due to such death (for the avoidance of doubt, the
foregoing clauses (i) and (ii) shall not refer to grants under the Employer’s
Outperformance Plan, which shall apply in accordance with its terms as in effect
from time to time).  Furthermore, upon such death, any vested unexercised stock
options granted to Executive shall remain vested and exercisable until the
earlier of (A) the date on which the term of such stock options otherwise would
have expired, or (B) the second January 1 after the date of Executive’s
termination due to his death.  Other than as may be provided under Section 4 or
as expressly provided in this Section 7(c), the Employer shall have no further
obligations hereunder following such termination.

 

(d)                                 Termination by Reason of Disability.  In the
event that Executive’s employment terminates due to his disability as defined in
Section 6(a)(ii) above, Executive shall be entitled to be paid his Base Salary
plus any applicable pro rata portion of the annual performance bonus described
in Section 3(b) above for a period of six months from the date of such
termination, or for such longer period as such benefits are then provided with
respect to other senior executives of the Employer.  In the case of such a
termination, (i) Executive shall be credited with six months after termination
under any provisions governing restricted stock or options relating to the
vesting or initial exercisability thereof, and (ii) if such six months of credit
would fall within a vesting period, a pro rata portion of the unvested shares of
restricted stock granted to Executive that otherwise would have become vested
upon the conclusion of such vesting period shall become vested on the date of
Executive’s termination due to his disability, and a pro rata portion of the
unvested or unexercisable stock options granted to Executive that otherwise
would have become vested or exercisable upon the conclusion of such vesting
period shall become vested and exercisable on the date of Executive’s
termination due to such disability (for the avoidance of doubt, the foregoing
clauses (i) and (ii) shall not refer to grants under the Employer’s
Outperformance Plan, which shall apply in accordance with its terms as in effect
from time to time).  Furthermore, upon such disability, any vested unexercised
stock options granted to Executive shall remain vested and exercisable until the
earlier of (A) the date on which the term of such stock options otherwise would
have expired, or (B) the second January 1 after the date of Executive’s
termination due to his disability.  Other than as expressly provided in this
Section 7(d), the Employer shall have no further obligations hereunder following
such termination.

 

8.                                       Confidentiality; Prohibited
Activities.  Executive and the Employer recognize that due to the nature of his
employment and relationship with the Employer, Executive has access to and
develops confidential business information, proprietary information, and trade
secrets relating to the business and operations of the Employer.  Executive
acknowledges that (i) such information is valuable to the business of the
Employer, (ii) disclosure to, or use for the benefit of, any person or entity
other than the Employer, would cause irreparable damage to the Employer, (iii)
the principal businesses of the Employer are the

 

9

--------------------------------------------------------------------------------


 

acquisition, development, management, leasing or financing of any office real
estate property, including without limitation the origination of first-mortgage
and mezzanine debt or preferred equity financing for real estate projects
throughout the United States (collectively, the “Business”), (iv) the Employer
is one of the limited number of persons who have developed a business such as
the Business, and (v)  the Business is national in scope.  Executive further
acknowledges that his duties for the Employer include the duty to develop and
maintain client, customer, employee, and other business relationships on behalf
of the Employer; and that access to and development of those close business
relationships for the Employer render his services special, unique and
extraordinary.  In recognition that the good will and business relationships
described herein are valuable to the Employer, and that loss of or damage to
those relationships would destroy or diminish the value of the Employer, and in
consideration of the compensation (including severance) arrangements hereunder,
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged by Executive, Executive agrees as follows:

 

(a)                                  Confidentiality.  During the term of this
Agreement (including any renewals), and at all times thereafter, Executive shall
maintain the confidentiality of all confidential or proprietary information of
the Employer (“Confidential Information”), and, except in furtherance of the
business of the Employer or as specifically required by law or by court order,
he shall not directly or indirectly disclose any such information to any person
or entity; nor shall he use Confidential Information for any purpose except for
the benefit of the Employer.  For purposes of this Agreement, “Confidential
Information” includes, without limitation:  client or customer lists,
identities, contacts, business and financial information (excluding those of
Executive prior to employment with Employer); investment strategies; pricing
information or policies, fees or commission arrangements of the Employer;
marketing plans, projections, presentations or strategies of the Employer;
financial and budget information of the Employer; new personnel acquisition
plans; and all other business related information which has not been publicly
disclosed by the Employer.  This restriction shall apply regardless of whether
such Confidential Information is in written, graphic, recorded, photographic,
data or any machine readable form or is orally conveyed to, or memorized by,
Executive.

 

(b)                                 Prohibited Activities.  Because Executive’s
services to the Employer are essential and because Executive has access to the
Employer’s Confidential Information, Executive covenants and agrees that:

 

(i)                                     during the Employment Period, and for
the one-year period following the termination of Executive by either party for
any reason including the expiration of the term of this Agreement, Executive
will not, anywhere in the United States, without the prior written consent of
the Board which shall include the unanimous consent of the Directors other than
any other officer of the Employer, directly or indirectly (individually, or
through or on behalf of another entity as owner, partner, agent, employee,
consultant, or in any other capacity), engage, participate or assist, as an
owner, partner, employee, consultant, director, officer, trustee or agent, in
any element of the Business, subject, however, to Section 8(c) below; and

 

(ii)                                  during the Employment Period, and during
(x) the two-year period following the termination of Executive by either party
for any reason (including the expiration of the term of the Agreement) in the
case of clause (A) below, or (y) the one-year period following such termination
in the case of clause (B) below, Executive will not, without the prior written
consent of the Board which shall include the unanimous

 

10

--------------------------------------------------------------------------------


 

consent of the Directors who are not officers of the Employer, directly or
indirectly (individually, or through or on behalf of another entity as owner,
partner, agent, employee, consultant, or in any other capacity), (A) solicit,
encourage, or engage in any activity to induce any Employee of the Employer to
terminate employment with the Employer, or to become employed by, or to enter
into a business relationship with, any other person or entity, or (B) engage in
any activity intentionally to interfere with, disrupt or damage the Business of
the Employer, or its relationships with any client, supplier or other business
relationship of the Employer.  For purposes of this subsection, the term
“employee” means any individual who is an employee of or consultant to the
Employer (or any affiliate) during the six-month period prior to Executive’s
last day of employment.

 

(c)                                  Other Investments.  Notwithstanding
anything contained herein to the contrary, Executive is not prohibited by this
Section 8 from making investments, (i) expressly disclosed to the Employer in
writing before the date hereof; (ii) solely for investment purposes and without
participating in the business in which the investments are made, in any entity
that engages, directly or indirectly, in the acquisition, development,
construction, operation, management, financing or leasing of office real estate
properties, regardless of where they are located, if (x) Executive’s aggregate
investment in each such entity constitutes less than one percent of the equity
ownership of such entity, (y) the investment in the entity is in securities
traded on any national securities exchange or the National Association of
Securities Dealers, Inc. Automated Quotation System, and (z) Executive is not a
controlling person of, or a member of a group which controls, such entity; or
(iii) if (A) except with the prior written consent of the Employer, he has less
than a 25% interest in the investment in question, (B) except with the prior
written consent of the Employer, he does not have the role of a general partner
or managing member, or any similar role, (C) the investment is not an
appropriate investment opportunity for the Employer, and (D) the investment
activity is not directly competitive with the businesses of the Employer.

 

(d)                                 Employer Property.  Executive acknowledges
that all originals and copies of materials, records and documents generated by
him or coming into his possession during his employment by the Employer are the
sole property of the Employer (“Employer Property”).  During his employment, and
at all times thereafter, Executive shall not remove, or cause to be removed,
from the premises of the Employer, copies of any record, file, memorandum,
document, computer related information or equipment, or any other item relating
to the business of the Employer, except in furtherance of his duties under this
Agreement.  When Executive terminates his employment with the Employer, or upon
request of the Employer at any time, Executive shall promptly deliver to the
Employer all originals and copies of Employer Property in his possession or
control and shall not retain any originals or copies in any form.

 

(e)                                  No Disparagement.  For one year following
termination of Executive’s employment for any reason, Executive shall not
intentionally disclose or cause to be disclosed any negative, adverse or
derogatory comments or information about (i) the Employer and its parent,
affiliates or subsidiaries, if any; (ii) any product or service provided by the
Employer and its parent, affiliates or subsidiaries, if any; or (iii) the
Employer’s and its parent’s, affiliates’ or subsidiaries’ prospects for the
future.  For one year following termination of Executive’s employment for any
reason, the Employer shall not disclose or cause to be disclosed any negative,
adverse or derogatory comments or information about Executive.  Nothing in this
Section shall prohibit either the Employer or Executive from testifying
truthfully in any legal or administrative proceeding.

 

11

--------------------------------------------------------------------------------


 

(f)                                    Remedies.  Executive declares that the
foregoing limitations in Sections 8(a) through 8(f) above are reasonable and
necessary for the adequate protection of the business and the goodwill of the
Employer.  If any restriction contained in this Section 8 shall be deemed to be
invalid, illegal or unenforceable by reason of the extent, duration or scope
thereof, or otherwise, then the court making such determination shall have the
right to reduce such extent, duration, scope, or other provisions hereof to make
the restriction consistent with applicable law, and in its reduced form such
restriction shall then be enforceable in the manner contemplated hereby.  In the
event that Executive breaches any of the promises contained in this Section 8,
Executive acknowledges that the Employer’s remedy at law for damages will be
inadequate and that the Employer will be entitled to specific performance, a
temporary restraining order or preliminary injunction to prevent Executive’s
prospective or continuing breach and to maintain the status quo.  The existence
of this right to injunctive relief, or other equitable relief, or the Employer’s
exercise of any of these rights, shall not limit any other rights or remedies
the Employer may have in law or in equity, including, without limitation, the
right to arbitration contained in Section 9 hereof and the right to compensatory
and monetary damages.  Executive hereby agrees to waive his right to a jury
trial with respect to any action commenced to enforce the terms of this
Agreement.  Executive shall have remedies comparable to those of the Employer as
set forth above in this Section 8(f) if the Employer breaches Section 8(e).

 

(g)                                 Transition.  Regardless of the reason for
his departure from the Employer, Executive agrees that at the Employer’s sole
costs and expense, for a period of not more than 30 days after termination of
Executive, he shall take all steps reasonably requested by the Employer to
effect a successful transition of client and customer relationships to the
person or persons designated by the Employer, subject to Executive’s obligations
to his new employer.

 

(h)                                 Cooperation with Respect to Litigation. 
During the Employment period and at all times thereafter, Executive agrees to
give prompt written notice to the Employer of any claim relating to the Employer
and to cooperate fully, in good faith and to the best of his ability with the
Employer in connection with any and all pending, potential or future claims,
investigations or actions which directly or indirectly relate to any action,
event or activity about which Executive may have knowledge in connection with or
as a result of his employment by the Employer hereunder.  Such cooperation will
include all assistance that the Employer, its counsel or its representatives may
reasonably request, including reviewing documents, meeting with counsel,
providing factual information and material, and appearing or testifying as a
witness; provided, however, that the Employer will reimburse Executive for all
reasonable expenses, including travel, lodging and meals, incurred by him in
fulfilling his obligations under this Section 8(h) and, except as may be
required by law or by court order, should Executive then be employed by an
entity other than the Employer, such cooperation will not materially interfere
with Executive’s then current employment.

 

(i)                                     Survival.  The provisions of this
Section 8 shall survive termination of Executive’s employment any other
provisions relating to the enforcement thereof.

 

9.                                       Arbitration.  Any controversy or claim
arising out of or relating to this Agreement or the breach of this Agreement
(other than a controversy or claim arising under Section 8, to the extent
necessary for the Employer (or its affiliates, where applicable) to avail itself
of the rights and remedies referred to in Section 8(f)) that is not resolved by
Executive and the Employer (or its affiliates, where applicable) shall be
submitted to arbitration in New York, New York in accordance with New York law

 

12

--------------------------------------------------------------------------------


 

and the procedures of the American Arbitration Association.  The determination
of the arbitrator(s) shall be conclusive and binding on the Employer (or its
affiliates, where applicable) and Executive and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.

 

10.                                 Conflicting Agreements.  Executive hereby
represents and warrants that the execution of this Agreement and the performance
of his obligations hereunder will not breach or be in conflict with any other
agreement to which he is a party or is bound, and that he is not now subject to
any covenants against competition or similar covenants which would affect the
performance of his obligations hereunder.

 

11.                                 No Duplication of Payments.  Executive shall
not be entitled to receive duplicate payments under any of the provisions of
this Agreement.

 

12.                                 Notices.  All notices or other
communications required or permitted to be given hereunder shall be in writing
and shall be delivered by hand and or sent by prepaid telex, cable or other
electronic devices or sent, postage prepaid, by registered or certified mail or
telecopy or overnight courier service and shall be deemed given when so
delivered by hand, telexed, cabled or telecopied, or if mailed, three days after
mailing (one business day in the case of express mail or overnight courier
service), as follows:

 

(a)                                  if to Executive:

 

Gerard T. Nocera, at the address shown on the execution page hereof.

 

(b)                                 if to the Employer:

 

SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170

Attn:  General Counsel

 

With a copy to:

 

Clifford Chance US LLP

200 Park Avenue

New York, New York  10166

Attention:  Robert E. King, Jr.

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

13.                                 Amendments.  No amendment, modification or
waiver in respect of this Agreement shall be effective unless it shall be in
writing and signed by the party against whom such amendment, modification or
waiver is sought.

 

14.                                 Severability.  If any provision of this
Agreement (or any portion thereof) or the application of any such provision (or
any portion thereof) to any person or circumstances shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity,

 

13

--------------------------------------------------------------------------------


 

illegality or unenforceability shall not affect any other provision hereof (or
the remaining portion hereof) or the application of such provision to any other
persons or circumstances.

 

15.                                 Withholding.  The Employer shall be entitled
to withhold from any payments or deemed payments any amount of tax withholding
it determines to be required by law.

 

16.                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any corporation with which or into
which the Employer may be merged or which may succeed to its assets or business,
provided, however, that the obligations of Executive are personal and shall not
be assigned by him.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, assigns, heirs, distributees, devisees and legatees.

 

17.                                 Counterparts.  This Agreement may be
executed in one or more  counterparts, all of which shall be considered one and
the same  agreement, and shall become effective when one or more such 
counterparts have been signed by each of the parties and  delivered to the other
party.

 

18.                                 Governing Law.  This Agreement shall be
governed by and  construed in accordance with the laws of the State of New York 
applicable to agreements made and to be performed entirely within  such State,
without regard to the conflicts of law principles of  such State.

 

19.                                 Choice of Venue.  Executive agrees to submit
to the  jurisdiction of the United States District Court for the Southern 
District of New York or the Supreme Court of the State of New  York, New York
County, for the purpose of any action to enforce  any of the terms of this
Agreement.

 

20.                                 Parachutes.  Notwithstanding any other
provision of this Agreement, if all or any portion of the payments and benefits
provided under this Agreement (including without limitation any accelerated
vesting), or any other payments and benefits which Executive receives or is
entitled to receive from the Employer or an affiliate, or any combination of the
foregoing, would constitute an excess “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
(whether or not under an existing plan, arrangement or other agreement) (each
such parachute payment, a “Parachute Payment”), and would result in the
imposition on Executive of an excise tax under Section 4999 of the Code or any
successor thereto, then, in addition to any other benefits to which Executive is
entitled under this Agreement, Executive shall be paid by the Employer an amount
in cash equal to the sum of the excise taxes payable by Executive by reason of
receiving Parachute Payments plus the amount necessary to put Executive in the
same after-tax position (taking into account any and all applicable federal,
state and local excise, income or other taxes at the highest possible applicable
rates on such Parachute Payments (including without limitation any payments
under this Section 20)) as if no excise taxes had been imposed with respect to
Parachute Payments (the “Parachute Gross-up”).  The amount of any payment under
this Section 20 shall be computed by a certified public accounting firm of
national reputation reasonably selected by the Employer.  Executive and the
Employer will provide the accounting firms with all information which any
accounting firm reasonably deems necessary in computing the Parachute Gross-up
to be made available to Executive.  In the event that the Internal Revenue
Service or a court, as applicable, finally and in a decision that has become
unappealable, determines that a greater or lesser amount of tax is due, then the
Employer shall within five business days thereafter shall pay the additional
amounts, or Executive within five business days after receiving a refund shall
pay over the amount refunded to the Employer, respectively; provided that (i)
Executive shall not initiate any proceeding or other contests regarding these
matters, other than at the direction of the

 

14

--------------------------------------------------------------------------------


 

Employer, and shall provide notice to the Employer of any proceeding or other
contest regarding these matters initiated by the Internal Revenue Service, and
(ii) the Employer shall be entitled to direct and control all such proceeding
and other contests, if it commits to and does pay all costs (including without
limitation legal and other professional fees) associated therewith.

 

21.                                 Entire Agreement.  This Agreement contains
the entire agreement and understanding between the parties hereto with  respect
to the subject matter hereof and supersedes all prior  agreements and
understandings relating to such subject matter.  The parties hereto shall not be
liable or bound to any other  party in any manner by any representations,
warranties or covenants relating to such subject matter except as specifically
set forth herein.

 

22.                                 Paragraph Headings.  Section headings used
in this  Agreement are included for convenience of reference only and will  not
affect the meaning of any provision of this agreement.

 

23.                                 Board Approval.  Employer represents that
the Board has approved the economic terms of this Agreement.

 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
written above, and is being executed on April 20, 2004.

 

 

 

SL GREEN REALTY CORP.

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Gerard T. Nocera

 

 

15

--------------------------------------------------------------------------------